FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4      1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 1 of 18
                                                                       RECEIVED  NYSCEF: 01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                  INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4                      1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 2 of 18
                                                                                       RECEIVED  NYSCEF: 01/27/2020




                        -      that                                       sexual          interactions                   with                                            teenagers                 at     the      same              time.
           kids                          is,            having                                                                         many            young


           Sometimes                   as                           as    ten        underage              girls         would           participate                in      a     single           orgy          with         them.          I
                                                   many


                                      observed                 dozens           of these             orgies.         The        orgies         happened                on       Epstein's               island          in the        U.S.
           personally


           Virgin            Islands,              in     New            Mexico,            Palm        Beach,             and         many           other      places.            Most           of    the      girls        did     not



           speak            English.               It    was                                                    that      the      girls        had       been           persuaded                to     come           by     Brunel
                                                                     my       understanding


                                them           illegal           drugs          or     a career            in      modeling.               Brunel             was         one       of     the      main          procurers              of
           offering


           girls.


                             52.               In        addition             to     Ghisleine                Maxwell,                 Sarah           Kellen,           and                                             were         also


           involved               in the           orgies.           At     this      stage,         I am hopeful                 that        these       other          women            will         come        forward             and


           tell     the truth            about            everything                 because           that      will      help         prevent          future           similar          abuse.


                             53.               I have            seen         reports          saying           or       implying              that     I had          sex        with      former              President             Bill


           Clinton             on     Little            Saint        James           Island.          Former             President              Bill      Clinton             was        present          on      the        Island      at


           a time           when         I was            also        present          on      the     Island,           but     I have          never         had        sexual           relations             with        Clinton,


           nor      have          I ever           claimed               to have        had         such        relations.              I have          never          seen        him       have         sexual           relations


           with        anyone.


                             54.               I        now         understand               that       Epstein             reached              a non-prosecution                               agreement                 with        the


           federal           government                       in 2007           and      pled         guilty         to two            state     crimes           in     June        2008.          I now          know           that       I


           was        identified               by        the        federal          government                 as one            of     Epstein's              and       his       co-conspirator's                         sexually


           abused           victims.                However,                no one          told       me about                those       events         until          after      they         happened.


                            55.                On         September                  3, 2008,           the        FBI      sent        a victim              notification                letter         to     me.       This        was


           the      first      written             cc-±ation                            I had         received             from         the     FBI.          The        letter      is attached                 as Exhibit              1.


           The        letter        describes                  an     agreement                in     which            compeñsaticñ                     would            be      made        victims              of      Epstein's




                                                                                                                           12
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4      1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 3 of 18
                                                                       RECEIVED  NYSCEF: 01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4               1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 4 of 18
                                                                                RECEIVED  NYSCEF: 01/27/2020




             present       my      information             in    more       detail,      including          more        specific          descriptions            of     the    sexual


             activities     with      the men         Epstein      sent me to, I could                  do so.


                          61.         I have      directed         my      attorneys,        Bradley        J. Edwards             and     Paul     G. Cassell,            to pursue


             all    reasonable        and     legitimate           means        to    have       criminal        charges        brought           against        these     powerful


             people       for the crimes          they      have         committed        against        me and         other    girls.     They         are representing             me


             in this      case pro bone.


                          62.         Since      I filed        my motion        in this       case,     my credibility            has been         attacked.          I am telling


             the truth      and will     not     let these        attacks      prevent         me from        exposing          the truth         of how      I was trafficked


             for    sex to many          powerful           people.        These      powerful           people     seem        to think          that    they     don't       have    to


             follow       the   same     rules        as everyone            else.      That      is wrong.         I hope         that    by     coming         forward,        I can


             help      expose      the   problem           of sex trafficking              and      prevent       the    same       sort    of abuse         and       degradation


             that happened            to me from           happening          to other         girls.


                          63.         I declare        under      penalty       of perjury          that the foregoing              is true       and correct.


                          Executed       this    _[        day of January,              2015.


                          (Location       of signature            left     undisclosed          for security       reasons)




                                                                                                  14
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4      1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 5 of 18
                                                                       RECEIVED  NYSCEF: 01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                           INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4      1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 6 of 18
                                                                       RECEIVED  NYSCEF: 01/27/2020




                              U.S.   Departmdrat     oQustice




                                                                   United     States    Attorney
            9
                                                                   Southern      District     of Florida



                                                                   500 South Austrattan Ave., Suite 400
                                                                   West Palm Beach, FL 33401
                                                                   (561) 820-8711
                                                                   Facsimile:  (S61) 820-8777


                                                                   September           3, 2008


                                  NQTIFICATION             OF IDENTIFIED            VICTIM


                        NOTICE:        IN    ACCORDANCE          WITH       TITLE         18, UNITED
                        STATES       CODE,SECTION3509(d)                 AND FLORIDALA W,
                        THE    ATTACHED             DOCUMENT        ISTO BE TREATED    AS
                        CONFIDENTIAL                AND SHALL        NOT BE DISCLOSED
                        EXCEPT              JN     CONNECTION            WITH             A      LEG A L
                        PROCEEDING.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                            INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4               1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 7 of 18
                                                                                RECEIVED  NYSCEF: 01/27/2020




                                                     U.S.        Department                of Justice




                                                                                                                        United      States        Attorney
                                                                                                                        Southern       District          of Florida



                                                                                                                        $00 South Australian   Ave., Suite 400
                                                                                                                        H'est Palm Beach, FL 33401
                                                                                                                        (.561) 820-871I
                                                                                                                        Facsimile:   (561) 820-8777


                                                                                                                        September            3, 2008


             VIA       COURIER




                                           Re:             Jeffrey            Epstein/                                                 NOTIFICATION                                     OF
                                                           IDENTIFIED                       VICTIM


             Dear                                    :
                                                                                                                                                                       .

                           By     virtue         of this          letter,       the     United         States         Attorney's           Office         for     the         Southern             District

             of Florida           provides               you      with        the      following             notice      because        you        are     an identified                    victim          of a
             federal         offense.


                           On June             30,       2008,      Jeffrey            Epstein         (hereinafter           referred           to as "Epstein)                      entered         a plea

             of guilty          to violations               of Florida              Statutes          Sections          796.07       (felony         solicitation                of prostitution)
             and     796.03         (procurement                     of minors            to engage             in prostitution).                in the         I5th         Judicial         Circuit          in
             and       for       Palm            Beach                                  (Case          Nos.       2006-cf-009454AXXXMB                                              and           2008.-cf-
                                                                   County
                                                                                                                                    months'
             009381AXXXMB)                                and      was         sentenced              to     a term   of twelve                                        imprisonment                    to     be
                                                                                    months'
             followed            by       an       additional                 six                          imprisonment,               followed                 by         twelve           months             of

             Community                   Control           1, with          conditions             of community                   confinement               imposed                 by the          Court.


                         In      light      of the          entry        of the         guilty        plea     and      sentence,          the      United             States         has     agreed           to
             defer       federal           prosecution                   in     favor        of       this      state      plea      and         sentence,                  subject          to      certain

             conditions,            including               the     following:


                           1.             An       independent                  Special          Master          was      assigned          the     task        of         selecting          an

                                          attorney              representative                   to    represent           the      victims,             including               you,         in
                                          connection                with       civil     actions           between        the victims             and Mr.Epstein.                         The
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                 INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4             1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 8 of 18
                                                                              RECEIVED  NYSCEF: 01/27/2020




             NOTIFICATION          OF IDENTIFIED                  V1criM
             SEFTEMBER 3, 2008
             PAGE 2 OF 3



                                     Special             Master            selected              Robert               Josefsberg,                  Esq.           of      the        firm      Podhurst

                                     Orseck,             P.A.,         a highly-respected                             and     experienced                         attorney.                 You       are not

                                    obligated                 to use Mr.              Josefsberg                     as your         civil       attorney,                    but,     as explained

                                    in greater                detail       below,             Mr.        Josefsberg's                    services                will      be provided                     at no

                                    cost         to you          because                Mr.      Epstein               is obligated                   to pay             the         costs         and     fees

                                    of the attorney-representative.                                              Also,         Mr.        Epstein                 and         his     attorneys             can

                                                 contact           you      via         Mr.      Josefsberg,                   assuming                    that         you        would           like     Mr.
                                    only
                                    Josefsberg                  to serve             as your              attorney.



                         2.         If you         elect         to file         suit     against              Mr.      Epstein              pursuant                   to Title             I8,     United

                                    States         Code,           Section              2255,         Mr.        Epstein             will      not         contest              the jurisdiction

                                    of the         United              States         District             Court         for        the      Southern                    District            of Florida
                                    over         his     person            and/or             the     subject            matter,             and           Mr.          Epstein             waives              his
                                    right        to contest              liability            and        also        waives          his      right          to contest                   damages                up
                                    to an amount                       as agreed              to between                you         and       Mr.          Epstein,                 so long           as you
                                    elect        to proceed                exclusively                    under         18 U.S.C.               § 2255,                 and         you      waive          any
                                    other        claim          for      damages,                whether              pursuant               to state,              federal,              or common

                                    law.      Notwithstanding                             this       waiver,            Epstein's               agreement                       with        the United

                                    States,            his     waivers            and         failure          to contest                 liability              and       such           damages                in

                                    any     suit        are not          to be construed                        as an admission                            of any             criminal              or civil
                                    liability.


                        3.          As stated                above,         Mr.         Epstein            has agreed                    to pay            the      fees           of the          attorney
                                    representative                      selected              by the independent                             third          party.             This         provision,
                                    however,                  shall        not          obligate               Epstein              to       pay           the          fees         and       costs             of
                                   contested                  litigation             filed       against              him.          Thus,             if     after         consideration                         of
                                   potential                 settlements,                you        and        Mr.       Josefsberg                    elect            to file           a contested
                                   lawsuit             pursuant             to     18 U.S.C.                   § 2255          or you              elect           to pursue                 any       other
                                   contested                  remedy,             the          obligation                to       pay         the           costs             of      the      attorney
                                   representative,                       as opposed                  to any            statutory              or other                  obligations                  to pay
                                   reasonable                  attorneys              fees          and     costs        such            as those                contained                  in Section

                                   2255,         shall          cease.


                        Please       contact                  either         myself                 at                                                                                                     or         Justice
            Department           Victim-Witness                        Specialist             Twiler            Smith          at                                                                         with        a good
            telephone         number         and/or              e-mail           address,                so     that        we       may          provide                    Mr.      Josefsberg                     with      a

            timely      means       of     communicating                          with           you.           If    you       would                 like        to      contact             Mr.         Josefsberg
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                          INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4                 1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 9 of 18
                                                                                  RECEIVED  NYSCEF: 01/27/2020




            NOTIFICATION              OF IDENTIFIED             VICTIM
            SEPTEMBER 3, 2008
            PAGE 3 OF 3



            directly,         he can        be reached               at +1         305     358-2800.



                         If    you      have                         selected            other         counsel        to represent                 you,       or     if you     do      so     in     the
                                                    already
            future,      and      you       decide         to file         a claim         against          Jeffrey        Epstein,            Mr.         Epstein's          attorney,             Jack

            Goldberger,              asks     that    youhave               your      attorney           contact      Mr.      Goldberger                  at Atterbusy          Goldberger

            and     Weiss,        250       Australian               Avenue            South,          Suite       1400,       West       Palrn         Beach,          FL      33401,         (561)
           659-8300.



                         In addition,             there      has been              litigation          between           the   United          States         and      twoother           victims

                               the     disclosure            of the         entire       agreement             between            the    United            States       and Mr.         Epstein.
           regarding
           Mr.      Josefsberg              can   provide            further          guidance            on this        issue,         or if you           select      another         attorney
           to represent              you,    that     attorney             can review              the    Court's          order        in the       matter          of In re Jane             Does

                                                          District          Court        for     the     Southern          District          of Florida              Court      File     No.         08-
            1 and       2, United           States

           80736-CIV-MARRA.



                        Please          understa.nd            that        neither        the      U.S.     Attorney's             Office            nor     the     Federal       Bureau             of

           Investigation              can     take     part      in or otherwise                   assist      in civil        litigation.             Thank         you      for all     of    your

           assistance           during         the     course          of     the        federal         and     state      investigations                   and       please     accept             the

           heartfelt          regards        of     myself           and     Special            Agents         Kuyrkendall,                  Slater,         and     Richards           for     your

           health       and     well-being.



                                                                                                                 Sincerely,


                                                                                                                 R. Alexander                 Acosta

                                                                                                                 United         States        Attorney




                                                                                                   By:
                                                                                                                 A.   Marie           Villafafia
                                                                                                                 Assistant            United           States        Attorney


           cc:          Robert         Josefsberg,             Esq.

                        Jack     Goldberger,                 Esq.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                5      1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 10 of NYSCEF:
                                                                        RECEIVED  18      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                5      1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 11 of NYSCEF:
                                                                        RECEIVED  18      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                5      1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 12 of NYSCEF:
                                                                        RECEIVED  18      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                5      1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 13 of NYSCEF:
                                                                        RECEIVED  18      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                5      1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 14 of NYSCEF:
                                                                        RECEIVED  18      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                5      1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 15 of NYSCEF:
                                                                        RECEIVED  18      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                5      1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 16 of NYSCEF:
                                                                        RECEIVED  18      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                5      1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 17 of NYSCEF:
                                                                        RECEIVED  18      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                5      1:19-cv-03377-LAP Document 125-3 Filed 05/29/20 Page 18 of NYSCEF:
                                                                        RECEIVED  18      01/27/2020
